PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/000,456
Filing Date: 5 Jun 2018
Appellant(s): Hascher et al.



__________________
Joel M. Gotkin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/26/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/7/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to the Applicant’s argument in section IV. Argument “no reference discloses or suggests the above-described feature that the network of randomly convoluted filaments of the throat portion has a density higher than a density of the network of randomly convoluted filaments of each of the first portion and the second portion” the examiner disagrees, because applied references in combination teaches the claimed invention. 
Response to the section:  
IV A. Claims 1 And 17 Would Not Have Been Obvious Over Railkar In View Of Gassman, Further In View Of Coulton:
In response to the Appellant’s argument that Railkar fig. 4, shows “mat” has first and second portion (left and right sides) with the a throat portion (somewhere in the middle)” the examiner noted that figure 4 shows the mat, but it is clear that said mat when placed on the roof has a first and second side with the throat portion equivalent to the instant application mat with side portions and throat portion when attached to the roof (par. 0022, and best seen on fig 1, emphases added by examiner).

The examiner specifically noted on page 3-4 of the Final rejection dated 8/7/2020: ”Note that main reference shows the throat with one layer that is less dense and the second layer above the first layer with higher density. In combination with the Gassman reference the less density layer of the main reference would be cut to make a hinge 4802, or would be formed by applying heat and compressing a vent, (par. 0166) as Gassman teaches. Therefore the main reference would have less of the less dense material in entirety of the throat area and more of the higher dense material in the entirety of the throat area, compare to the first and second portion. Therefore the throat portion having a second density that is higher and different than first density, due to less of the lower dense material.” (emphases added by the examiner). Examiner further provided annotated figure 50 with throat portion pointed with arrow .Therefore nowhere in the rejection the examiner stated that the Gasman teaches the entirety of the network of the randomly convoluted filament of throat portion has a density higher than a density of the side portions. On contrary, the examiner stated that in combination two references would teach claimed limitations. 
In response to the argument “further it would have not been obvious to have modified Railkar to have included such feature” the examiner disagrees. It is obvious to provide hinge in the throat region of the mat in order to provide more bendable vent (mat) to accommodate different slopes of the roof, as stated in the rejection. 

1. Gassman Does Not Teach That An Entirety Of The Network Of Randomly Convoluted Filaments Of The Throat Portion Has A Density Higher Than A Density Of The Network Of Randomly Convoluted Filaments Of Each Of The First Portion And The Second Portion
 The examiner noted that in this section the Appellant applied the same arguments as in previous sections. Further in arguments the Appellant cited figures and paragraphs of the Gassman that the examiner never applied in the rejection and therefore those arguments are irrelevant for a discussion. 
The examiner applied Railkar reference to show the mat with one layer 41 and higher density layer 43 (paragraph 0022). Said mat having side portions and the throat portion between side portions. The Appellant did not claim specific structure of the throat part of the mat. The Appellant only claimed “a throat portion between the first portion and the second portion, the throat portion having a network of randomly convoluted polymeric filaments, wherein an entirety of the network of randomly convoluted filaments of the throat portion has a density higher than a density of the network of randomly convoluted filaments of each of the first portion and the second portion”. The Gassman was applied only for the hinge in the throat portion. In combination when the Gassman is applied to the Railkar, in order to make a hinge in the throat area of the Railkar, the less dense material 41 will be removed, and the throat of the Raillkar (that will sit on the roof as shown on figure 1 of the Railkar) will have more of the high dense material 43 than less dense material 41 and thus throat portion will be denser that the side portions. 

2. It Would Not Have Been Obvious To Have Modified Railkar To Have Included A Feature That An Entirety Of The Network Of Randomly Convoluted Filaments Of The Throat Portion Has A Density Higher Than A Density Of The Network Of Randomly Convoluted Filaments Of Each Of The First Portion And The Second Portion
a. The examiner’s motivation is improper
In response to the Appellant’s argument that: ”there would have been no reason or rationale to modified Railkar to have include such a hinge”. The examiner disagrees, because the motivation was found in the Gassman (par. 0166, “The hinge 4800 allows the vent 300 to bend more sharply at the roof ridge”), and as a result in combination with the Railkar the more throat region will have more dense material than the sides of the mat. 
In response to the further argument regarding Railkar: “the presence of 41 material is a requirement” reveals that the Appellant did not understand the combination the examiner applied. The examiner marked the throat area on annotated figure 50 with the arrow. The throat are has material which linearly diminished from the area closer to top surface toward the bottom surface. Therefore the throat area has two triangle areas where hypotenuse of the triangle is pointed with numeral 4802. Therefore when applied to the Railkar, the throat area will have the layer of significantly less amount of the less dense material compared to the amount of the less dense material located on sides of the mat (first and second portion) which will make the throat portion more dense than the sides portion of the mat.  Therefore the triangle portions in the throat area of the less 
The rest of the argument is repeated from the previous sections and therefore will not be repeated. 

b. Even if combined, the combination still would not have led to the claimed configuration of an entirety of the network of the throat portion having a density higher than that of the first and second portions
The examiner disagrees with the statement above and with the Appellant’s arguments. The instant application in paragraph [00331] stated:  “In some embodiments, the mat includes a throat, or throat portion 15 provided between the first and second portions 10c, 10d of the mat 10. The throat 15 may also be comprised of a network of randomly convoluted polymeric filaments. The throat 15 may have a density (number of filaments per unit volume) higher than the network of filaments used for the first and second portions 10 c, 10 d. The higher density may be provided by, for example, extruding a higher volume of filaments into the region having the throat 15 and/or subjecting the throat 15 to more melting of the extruded filaments, for example by heat pressing the throat 15, (emphases added by examiner) and/or by confining the extruded filaments into a smaller volume by defining a proper profiled surface / mold (the throat thus having a lower thickness)” (emphases added by examiner).
The Gassman reference teaches in paragraph 0166 second to last sentence: “For example, the hinge 4800 may be cut into the vent and/or formed by applying heat and compressing the vent at the center of the vent.” 
Therefore the throat portions of the instant application and the applied prior arts is formed the same way, by cutting and removing the less dens material, or by applying heat. In combination all three applied references provide similar apparatus as claimed. To the extent that the instant application apparatus has a higher dense throat area  than side areas, the apparatus of combined prior arts has it too, because the similar apparatuses provide similar results, which in this case is higher dens area in the throat region than in the side regions of the mat. Therefore the Appellant’s argument is moot. 
Response to the section: 
3. Coulton fails to remedy all deficiencies of Rilkar and Gassman: 
As noted above the examiner does not considered Railkar in view of Gassman to have alleged deficiencies. Accordingly Coulton is considered to properly show that for which it was cited including plurality of columns and a cover layer, as discussed in the final rejection dated 8/7/2020. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HELENA KOSANOVIC/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
Conferees:
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.